                                                                                                                                                                                                                                       .~ .                 ·..     ·•

                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                                ,'             '       '       I                        '       •. ,
                                                                                                                                                                                                                                                                                                                                                                                                                 . ...·.
                                                                                                                                                                                                                                                                                                                                                                                                                      .·            ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~   '~   . .   '

                                                                                                                                                                                       '          ' I      t   ~.       •                                                                                                                                                      ~   ,        i
'          t            . , '    .,   ' I •

                                                     ~
                                                                                           •                          ,•     •                  Case 1:18-cv-09031-DLC Document
                                                                                                                                                                      ' ·, : ~ 112 Filed
                                                                                                                                                                                 '
                                                                                                                                                                                       · -· · 07/23/20
                                                                                                                                                                                           ;
                                                                                                                                                                                              • . ·i   Page
                                                                                                                                                                                                        . •,, 1 of
                                                                                                                                                                                                                . .. ..2.
                                                                                                                                                                                                                    '        •       ', '                                             t    ,•              I                 ' ;       ·•        .·..:                                              ',   ••      '    '         '            '       '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ~·
    '          •           o          '

                                                          ~
                                                           '    ',                         <'      •                                    '

                                                                                                                                        ~'
                                                                                                                                             1
                                                                                                                                                  '

                                                                                                                                                                                       '~:.
                                                                                                                                                                                                  '            •             o   '                                  •       :        ' '   '•      •
                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                   'o    '                                 •           0                    r                   : ,            ' • •'   ''       •       o '   ', ': •                 •   o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·' :       .-
                       .
                       '• 0 •    II       ,·

                                           ..·
                                                 ,               • .'\
                                                                           01
                                                                      .. , _
                                                                             : <I

                                                                                         .
                                                                                               •           ,1   : "'•

                                                                                                                           .. . .
                                                                                                                                                 , ,. •

                                                                                                                                                          .
                                                                                                                                                              '   t            ', .
                                                                                                                                                                                           -
                                                                                                                                                                                                       . ,. ' .. • . ••• •                      .•              • •             : '• •     !           '                 '         '            • . •'   '· '       '· "·              .'       •

                                                                                                                                                                                                                                                                                                                                                                                                                . ··. .·· . -.· . _· · :
                                                                                                                                                                                                                                                                                                                                                                                                                          •     •            ,                           ,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :'        -·-: ·
. ·_ :                 . .:,. :._,:.... : ..                                           ~-:·-       .. -.               - ~:_                          -::.                 •.                    ._,  ..       _        .;       ..                        -: :· ·. . . -..~..... ·. ' ·. ··.· .                                                                .                                                     .. . .                         .                           .:        .    : . .. .              .
                   I    ' ,      <:              •.
                                                      I

                                                          I ,
                                                                • ,"

                                                                 ',    •
                                                                             , .

                                                                           o'.o
                                                                                       ',

                                                                                       ;               ,
                                                                                                                •,,

                                                                                                                ~     •.
                                                                                                                                 •

                                                                                                                                 .. •
                                                                                                                                             , ' o
                                                                                                                                                • •           ;   ~
                                                                                                                                                                      •
                                                                                                                                                                           ,
                                                                                                                                                                                 '     I

                                                                                                                                                                                     : •
                                                                                                                                                                                                       0
                                                                                                                                                                                                                    .'•                     '        ' '
                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                    .

                                                                                                                                                                                                                                                                            ' . · ·,        ~•         •' .. .o         ·~,                 ,     '_                               -::~              . ,·      .' • •, ' , ' : •                 •                       .   '    '~            :,   ,   't   :                          .... . .. .
        .>.·.· .·,.:· ·.:~._.::·. ·.~:· :_'· '.,_- :1· ; !~ .· · ., ...
                                                                                                                                                                                                                                                                                                   0                                                                                                                                                                                                                                              •.   o   I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..                                .   ·'
                                                                           .....:_.: ·: ·..                                                  -. ·.· '                                                  .. . . :. : .· : .:: ": . :.. ; .-.· .· .. . ··. . . ; ·: .                                                                                                                                                            . . .. ·: . •. .::.:. :. ·. : ·.
                                                                                                                                                      .: :··<:.·:·',' . . :                                                                                                                                         ..                                                                                         ,'. ...                                                                                                                                          ·.- · .
                       ..... ·.. ·2                                                                                                                                                                                                                                                                                                    : ,·                                                                                                                                  .··· '

                       ·. .... ·. :3 .. ... ·                                                                                                                                                                      ..·
        .     ··.                                ..                                                                   .. .                  .
    ·. : : ': ;                       . ~ . . · . ··.                                                                                   ·· ..                                          .• . ;                                                                                                                                                   .:             .... .

                                . :·· ·. .5. .·.                                                                                                                                                      .                     .~


                                          . ·.            ·. ·-·· ..                   :                                                                                                                                                                                                                                                                                                                                                                                              ..             ·, ;

                                                 . : :·s· ·<                                                                                 ·. .         •       '


                       '.. •     ..                                                                                                                                                                                                                                                                                                                                                                                       .. .
                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                  ' I            •         ',•



                                                           :. 7                                                                                                                                                                                                 IN THE UNITED STATES DISTRCT COURT·

                                                          ·a                                                                                                                                                                                                                                FOR THE SOUTHERN DISTRICT
                                      . ·. .9                                                                                                                                                                                                                                                                                                            OFNEW.YORK
                                                          . · ..- ""'              .
                                . ._. . . 10                                                                                                                                                          . ·.'. .
                                                 . ... ' :.~ ·•.. ..
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              .        ..         ·'
                                                                                                                                                                                                                                                                                                                                                                           '       :.·•.·

                                                                                                                                                                                                                                                                                                                                                                                                              . .) .
                                                                                                                                                                                                                                                                                                                                                                                                                               ~ .·
                                                                                                                                                                                                                                                                                                                                                                                                                                    .                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .     .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                 .                 '
                                                                                                       ·fN,THE MATIER OF HYLAND, . .                                                                                                                                                                                                                                                                           :)_Case NQ-.;_18 Civ. 9031
                                                                                                                                                                                                                                                                                                                        .:             .·
                                                                                                                                                                                                                                                                                                                                                                                                                ): .    .   ..
                                                                                                           Et al.                                                                                                                                                                                                                                                                                               ) OBJECTION TO PROPOSED SETTLEMENT
                                                                                                                                                          Plaintiff,                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                       v.                                                                                                                                                                                                                                                       )
                       . ..      .                                                                                                                                                                                                                                                                                                                                                                            . ) ..
                                                                                                           Navier\t Corp.,_etal.,                                                                                                                                                                                                                                                                               )·
                                                                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                          Defendant.                                                                                                                                                                                                                                          .)
                                                                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                       ------------------------------~
                                                   11
                                                 . 12                                                      I, Joelle Dominique Millikin, since October 1st, 2007:
                                                                13                                                    · (i)                                                          Have or had FFEL or Direct Loans serviced by Navient;
                           ..
                                                                14                                                                   (ii)                                            Are or were employed full-time by a qualifying ·p~blic service employer or
                                                          ·15-                                                                                                                       employers for purpos.e s of PSLF; and .·
                                                                16                                                                   (iii) .                                         Spoke/communicated with a Navient customer service representative about
                                                                17                                                                                                                   s·~bje~t~ relating to eligibility for PSLF;                                                                                                                                                                                                        .                                    .

                                                                18                                         and I am, therefore, a class member.
                                                                19                                     \\\ :
                                                                20 . \\\
                                                               21                                      \\\
                                                                                                                                                                                                      .                                                                                                                                             .
                                                                                                           Page- 1 of 2 -OBJECTION TO PROPOSED S-ETTlEMENT
                                                                                                                                                                                                                                                                                                       JOELLE DOMINIQUE MILLIKIN
                                                                                                                                                                                                                                                                                                           116 N. Pelham St., Rhinelander, WI 54501
                                                                                                                                                                                                                                                                                                                   Telephone: 503-894-0814
                                                                                                                                                                                                                                                                                                               Email: forrest. milli kin @icloud .com
              Case 1:18-cv-09031-DLC Document 112 Filed 07/23/20 Page 2 of 2



 .1    I h:ave reviewed the proposed settlement between Hyland, et al. and Navient Corp., et
  2    al., and I disagre~ with the terms for many material reasons, including:
  3        (i)         My PSLF eligible loans are no longer serviced by Navient, and thus requiring
  4                    Navient to "design, implement and maintain specific, substantial procedures
  5                    to enhance its PSLF-related practices" would provide no relief to me, if my
  6                    rights and interests wer~ harmed by Navient's misleading behavior in the
  7                    past. ·The "toothpaste is already out of the tube," and.these procedures would
                                              .                     .                               .
  8                    in no way rectify the harm they may have committed to me previously;
·· 9       (ii) ·     · Defendants·creating a "non-profit organization formed to provide education
10                     and student loan counseling .to public service borrowers" would also provide
11                     ~~ benefit and no ~eliefto me if my inter~sts and· rights .were harmed by
12                     Navient previously. Once you no longer have eligible loans for PSLF, you
13                     cannot later convert them into PSLF eli~ible loans. No longer misleading or
14                     misinforming customers in the future provides no reliefto customers in the
·15                    past.
16         (iii)       I am not a class representative, so I would not receive any financial ·
17                     compensation, whether or not Navient significantly harmed my financial
18                     interests or rights ~o receive relief through the P?LF program.
19
20     YiHEREFORE, I OBJECT to the proposed settlement and I do not want to be included
21     .in the agreement.
22
23                  Dated this   1-i- day of ~                           , 20 ?..0 .
24
25                                                                                     oe e Dominique Millikin
26                                                                                            .Class Member
27




       Page- 2 of 2 -O'BJE'CTION TO PROPOSED SETTLEMENT
                                         JOELI.:E DOM.INIQUE MILLIKIN
                                        . 116 N. Pelham St., Rhin~lander, WI 54501
                                               . Telephone: 503-894·0814
                                              Email : forrest.millikin@iclciud.com
